Name: 2005/809/EC: Council Decision of 7 November 2005 concerning the conclusion of the Agreement between the European Community and the Republic of Albania on the readmission of persons residing without authorization
 Type: Decision
 Subject Matter: Europe;  European construction;  migration;  EU institutions and European civil service;  criminal law;  international law
 Date Published: 2005-11-23

 23.11.2005 EN Official Journal of the European Union L 304/14 COUNCIL DECISION of 7 November 2005 concerning the conclusion of the Agreement between the European Community and the Republic of Albania on the readmission of persons residing without authorization (2005/809/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular point 3(b) of Article 63 thereof, in conjunction with the second sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated on behalf of the European Community an Agreement with the Republic of Albania on the readmission of persons residing without authorisation. (2) The Agreement was signed, on behalf of the European Community, on 14 April 2005, subject to its possible conclusion at a later date, in accordance with Decision 2005/371/EC (2). (3) The Agreement should be approved. (4) The Agreement establishes a Joint Readmission Committee which may take decisions having legal effect on certain technical matters. It is therefore appropriate to provide for simplified procedures for the establishment of the Community position in such cases. (5) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (6) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and without prejudice to Article 4 of the said Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by nor subject to its application. (7) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Republic of Albania on the readmission of persons residing without authorisation and the declarations annexed thereto are hereby approved on behalf of the Community (3). Article 2 The President of the Council shall give the notification provided for in Article 22(2) of the Agreement (4). Article 3 The Commission, assisted by experts from Member States, shall represent the Community in the Joint Readmission Committee established by Article 18 of the Agreement. Article 4 The position of the Community within the Joint Readmission Committee with regard to the adoption of its rules of procedure as required under Article 18(5) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. For all other decisions of the Joint Readmission Committee, the position of the Community shall be adopted by the Council, acting by qualified majority, on a proposal by the Commission. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 7 November 2005. For the Council The President J. STRAW (1) Not yet published in the Official Journal. (2) OJ L 124, 17.5.2005, p. 21. (3) See OJ L 124, 17.5.2005, p. 22 for the text of the Agreement. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.